“TMs
FILED me
04-27-2020
Clerk of Circuit Court
Waukesha County

STATE OF WISCONSIN CIRCUIT COURT WAUKESHA G@HyhunN2

Case 2020CV000632 Document 7 Filed 04-27-2020 Page 1 of 14

BARBARA L. STAMM, SUMMONS
21471 West Cleveland Avenue,
New Berlin, WI 53146, Case No.:

Case Code: 30107

Plaintiff,

MOLINA HEALTHCARE OF WISCONSIN, INC., Amount Claimed is Greater
A Domestic Corporation, than $10,000.00

11002 West Park Place

Milwaukee, WI 53224,

Registered Agent: Corporation Service Company

8040 Excelsior Drive, Suite 400

Madison, WI 53717,

DEAN HEALTH PLAN, INC.

A Domestic Corporation

1277 Deming Way

Madison, WI 53717,

Registered Agent: CT Corporation System,
301 South Bedford Street, Suite 1
Madison, W1 53703,

Involuntary Plaintiffs,

VS.

ACE AMERICAN INSURANCE COMPANY,
A Foreign Corporation,

436 Walnut Street, P.O. Box 1000,
Philadelphia, PA 19106,

Registered Agent: CT Corporation System,

301 South Bedford Street, Suite 1,

Madison, WI 53703,

 

TARGET CORPORATION D/B/A TARGET STORES,
A Foreign Corporation,

1000 Nicollet Mall,

Minneapolis, MN 55403,

Registered Agent: CT Corporation System,

301 South Bedford Street, Suite 1

Madison, WI 53703,

 

 

EXHIBIT

Case 2:20-cv-00758 Filed 05/20/20 Page 1of14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 2 of 14

ABC INSURANCE COMPANY,
A Foreign or Domestic Corporation
Present Name and Address Unknown, and

DEF MAINTENANCE COMPANY, .
A Foreign or Domestic Corporation
Present Name and Address Unknown,

Defendants.

 

THE STATE OF WISCONSIN
TO EACH PERSON NAMED ABOVE AS AN INVOLUNTARY PLAINTIFF AND
DEFENDANT

YOU ARE HEREBY NOTIFIED that the Plaintiff named above has filed a lawsuit or
other legal action against you. The Complaint which is attached states the nature and basis of the
legal action.

Within forty-five (45) days after receiving this Summons, you must respond with a
written Answer, as that term is used in Chapter 802 of the Wisconsin Statutes, to the Complaint.
The Court may reject or disregard an Answer that does not follow the requirements of the
statutes. The Answer must be sent or delivered to the Circuit Court for Waukesha County whose
address is 515 West Moreland Boulevard in Waukesha, Wisconsin 53188, and to the Plaintiff's
attorneys, Nicholas L. Hermann and Patrick Ritter, whose address is 100 East Wisconsin
Avenue, Suite 2800, Milwaukee, Wisconsin 53202. You may have an attorney help or represent

 

you.

If you do not provide a proper Answer within forty-five (45) days, the Court may grant
Judgment against you for the award of money or other legal action requested in the Complaint,
and you may lose your right to object to anything that is or may be incorrect in the Complaint. A
Judgment may be enforced as provided by law. A judgment awarding money may become a lien
against any real estate you own now or in the future, and may also be enforced by garnishment or

seizure of property.

Case 2:20-cv-00758 Filed 05/20/20 Page 2 of 14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 3 of 14

Dated at Milwaukee, Wisconsin this 27th day of April, 2020.

GRUBER LAW OFFICES, LLC
Attomeys for Plaintiff, Barbara L. Stamm

By:s/Nicholas L. Hermann __
Nicholas L. Hermann
SBN: 1082796
Patrick Ritter
State Bar No: 1092393
POST OFFICE ADDRESS:
100 East Wisconsin Avenue
Suite 2800
Milwaukee, Wisconsin 53202
Telephone: 414.276.6666

 

Case 2:20-cv-00758 Filed 05/20/20 Page 3 o0f14 Document 1-1
 

Case 2020CV000632 Document 7 Filed 04-27-2020 Page 4 of 14
STATE OF WISCONSIN CIRCUIT COURT WAUKESHA COUNTY
BARBARA L. STAMM, COMPLAINT
21471 West Cleveland Avenue,
New Berlin, WI 53146, Case No.:

Plaintiff,

MOLINA HEALTHCARE OF WISCONSIN, INC.,
A Domestic Corporation,

11002 West Park Place

Milwaukee, WI 53224,

Registered Agent: Corporation Service Company
8040 Excelsior Drive, Suite 400

Madison, WI 53717,

DEAN HEALTH PLAN, INC.

A Domestic Corporation

1277 Deming Way

Madison, WI 53717,

Registered Agent: CT Corporation System,
301 South Bedford Street, Suite 1
Madison, WI 53703,

Involuntary Plaintiffs,

VS.

ACE AMERICAN INSURANCE COMPANY,
A Foreign Corporation,

436 Walnut Street, P.O. Box 1000,
Philadelphia, PA 19106,

Registered Agent: CT Corporation System,

301 South Bedford Street, Suite 1,

Madison, WI 53703,

TARGET CORPORATION D/B/A TARGET STORES,
A Foreign Corporation,

1000 Nicollet Mall,

Minneapolis, MN 55403,

Registered Agent: CT Corporation System,

301 South Bedford Street, Suite 1

Madison, WI 53703,

Case Code: 30107

Amount Claimed is Greater
than $10,000.00

Case 2:20-cv-00758 Filed 05/20/20 Page 4o0f14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 5 of 14

ABC INSURANCE COMPANY,
A Foreign or Domestic Corporation
Present Name and Address Unknown, and

‘DEF MAINTENANCE COMPANY,
A Foreign or Domestic Corporation
Present Name and Address Unknown,

Defendants.

 

NOW COMES the Plaintiff, BARBARA L. STAMM, by her attorneys, GRUBER LAW
OFFICES, LLC, by Attorneys Nicholas L. Hermann and Patrick K. Ritter, and alleges as
follows:

li That the Plaintiff, BARBARA L. STAMM, is an adult individual residing at
21471 West Cleveland Avenue, in the City of New Berlin, County of Waukesha, State of
Wisconsin, 53146.

Z. That upon information and belief, the Involuntary Plaintiff, MOLINA
HEALTHCARE OF WISCONSIN, INC., is a domestic corporation with its principle offices
located at 11002 West Park Place in the City and County of Milwaukee, State of Wisconsin
53224; that at all times is engaged in the business of providing health care benefit coverage to its
members and that as a result of the occurrence described in the Complaint, said insurer may have
made payments on behalf of the Plaintiff, BARBARA L. STAMM, for medical expenses; that
further, said insurer may have or claim to have a subrogation interest herein and is therefore
joined as an Involuntary Plaintiff for the purpose of complying with the provisions of Wis. Stats.
§803.03. The Plaintiff, BARBARA L. STAMM, alleges doubt as to whether the Involuntary
Plaintiff, MOLINA HEALTHCARE OF WISCONSIN, INC.), is truly subrogated or interested in
this matter, but that said party is joined for the purpose of complying with the provisions of Wis.

Stats. §803.03. The Plaintiff, BARBARA L. STAMM, further states that pursuant to Wis. Stats.

5

Case 2:20-cv-00758 Filed 05/20/20 Page 5of14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 6 of 14

§803.03(2)(b)(1)(b), the Involuntary Plaintiff must do one of the following: a. Participate in the
prosecution of the action; b. Agree to have his or her interest represented by the party who
caused the joinder; or c. Move for dismissal with or without prejudice. In the event of the
Involuntary Plaintiff's failure to answer this Complaint within forty-five (45) days, or otherwise
appear and exercise one of the foregoing options, then and in that event, any interest they may
claim in this action shall be deemed waived, and any and all claims they may have, of whatever
type or kind, shall be dismissed with prejudice.

3. That upon information and belief, the Involuntary Plaintiff, DEAN HEALTH
PLAN, INC., is a domestic corporation with its principle offices located at 1277 Deming Way in
the City of Madison, County of Dane, State of Wisconsin 53717; that at all times is engaged in
the business of providing health care benefit coverage to its members and that as a result of the
occurrence described in the Complaint, said insurer may have made payments on behalf of the
Plaintiff, BARBARA L. STAMM, for medical expenses; that further, said insurer may have or
claim to have a subrogation interest herein and is therefore joined as an Involuntary Plaintiff for
the purpose of complying with the provisions of Wis. Stats. §803.03. The Plaintiff, BARBARA
L. STAMM, alleges doubt as to whether the Involuntary Plaintiff, DEAN HEALTH PLAN,
INC., is truly subrogated or interested in this matter, but that said party is joined for the purpose
of complying with the provisions of Wis. Stats. §803.03. The Plaintiff, BARBARA L. STAMM,
further states that pursuant to Wis. Stats. §803.03(2)(b)(1)(b), the Involuntary Plaintiff must do
one of the following: a. Participate in the prosecution of the action; b. Agree to have his or her
interest represented by the party who caused the joinder; or c. Move for dismissal with or
without prejudice. In the event of the Involuntary Plaintiff's failure to answer this Complaint

within forty-five (45) days, or otherwise appear and exercise one of the foregoing options, then

Case 2:20-cv-00758 Filed 05/20/20 Page 6 of14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 7 of 14

and in that event, any interest they may claim in this action shall be deemed waived, and any and
all claims they may have, of whatever type or kind, shall be dismissed with prejudice.

4, That the Defendant, ACE AMERICAN INSURANCE COMPANY, is upon
information and belief, a foreign corporation duly organized and existing under the laws of the
State of Pennsylvania, with its principal offices located at 436 Walnut Street, P.O. Box 1000 in
the City and County of Philadelphia, State of Pennsylvania 19106; and upon information and
belief this Defendant is engaged in the — of writing and selling liability insurance; prior to
the date of this incident, August 30, 2017, and at all times material herein, the Defendant
corporation had issued a policy of insurance to Defendant, TARGET CORPORATION D/B/A
TARGET STORES, insuring them or any of their employees or agents against any liability
imposed by law and further insuring them against any damages for which it might be liable to
others by virtue of the negligence of their employee and/or agents, and that by reason of said
insurance policy and the alleged negligence of the Defendant, TARGET CORPORATION
D/B/A TARGET STORES, and the provisions of § 803.04(2), Wis. Stats., the Defendant, ACE
AMERICAN INSURANCE COMPANY, is a proper party Defendant herein.

5. That the Defendant, TARGET CORPORATION D/B/A TARGET STORES, is
upon information and belief a foreign company duly organized and existing under the laws of the
State of Minnesota, with its main place of business located at 1000 Nicollet Mall in the City of
Minneapolis, County of Hennepin, State of Minnesota 55403; that Defendant, TARGET
CORPORATION D/B/A TARGET STORES, was upon information and belief the owner of the
property located at 1250 West — Drive in the City and County of Waukesha, State of
Wisconsin 53189; that Defendant, TARGET CORPORATION D/B/A TARGET STORES, was

responsible for the management and maintenance of the property and store premises located at

Case 2:20-cv-00758 Filed 05/20/20 Page 7 of 14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 8 of 14

1250 West Sunset Drive in the City and County of Waukesha, State of Wisconsin 53 189, and
that said property is a place of employment and/or public place under Chapter 101 of the
Wisconsin Statutes.

6. That the Defendant, ABC INSURANCE COMPANY, is a foreign or domestic
corporation whose name, address, registered agent, registered offices and state of incorporation
of which are presently unknown to Plaintiff, BARBARA L. STAMM, and that in the place of the
actual name of the Defendant Company, a fictitious name is being used pursuant to § 807.12,
Wis. Stats. That upon information and belief this Defendant is engaged in the business of writing
and selling liability insurance prior to the date of this incident, August 30, 2017; that upon
information and belief the Defendant corporation, at all times material herein had issued a policy
of insurance to Defendant, DEF MAINTENANCE COMPANY, insuring them or any of their
employees or agents against any liability imposed by law and further insuring them against any
damages for which it might be liable to others by virtue of the negligence of their employee
and/or agents; that by reason of said insurance policy and the alleged negligence of the
Defendant, DEF MAINTENANCE COMPANY, and the provisions of § 803.04(2), Wis. Stats.,
the Defendant, ABC INSURANCE COMPANY, is a proper party Defendant herein.

7. That Defendant, DEF MAINTENANCE COMPANY, is a foreign or domestic
corporation whose name, address, registered agent, registered offices and state of incorporation
of which are presently unknown to the Plaintiff, BARBARA L. STAMM, and that in place of the
actual name of the Defendant maintenance company, a fictitious name is being used for the
Defendant pursuant to § 807.12, Wis. Stats.; that upon information and belief, the Defendant,
DEF MAINTENANCE COMPANY, was the company that managed and maintained the

property and store premises located at 1250 West Sunset Drive in the City and County of

Case 2:20-cv-00758 Filed 05/20/20 Page 8 of 14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 9 of 14

Waukesha, State of Wisconsin 53189, on the date of the accident that is the subject of this

matter.

FIRST CAUSE OF ACTION:

NEGLIGENCE OF TARGET CORPORATION D/B/A TARGET STORES
8. Re-allege and incorporate herein, as though more fully set forth, all of the

 

allegations contained in paragraphs one (1) through seven (7) above, with the same force and
effect.

9. That on or about the 30th day of August, 2017, the Plaintiff, BARBARA L.
STAMM, was walking through the negligently maintained floor of the of the Target retail store
located at 1250 West Sunset Drive, in the City and County of Waukesha, State of Wisconsin;
that Plaintiff, BARBARA L. STAMM, slipped and fell as a result of a clear liquid substance that
was on the negligently maintained floor and sustained serious and permanent injuries as a result
of said Defendant’s negligence in maintaining the floor.

10. That the Defendant, TARGET CORPORATION D/B/A TARGET STORES,
assumed a duty of ordinary care owed to users of said Target retail store located at 1250 West
Sunset Drive, in the City and County of Waukesha, State of Wisconsin and that by failing to
properly and timely maintain and clean the floors, the Defendant, TARGET CORPORATION
D/B/A TARGET STORES, breached this duty.

11. That the Defendant, TARGET CORPORATION D/B/A TARGET STORES, was
negligent in the manner in which it maintained, controlled, supervised and managed the premises
located at 1250 West Sunset Drive in the City and County of Waukesha, State of Wisconsin

53189, and it was otherwise negligent.

Case 2:20-cv-00758 Filed 05/20/20 Page 9 of14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 10 of 14

12. That the negligence of the Defendant, TARGET CORPORATION D/B/A
TARGET STORES, was the proximate cause of the aforementioned incident and the resulting
injuries to the Plaintiff, BARBARA L. STAMM.

13. That as a direct result of the actions or inactions and negligence of the Defendant,
TARGET CORPORATION D/B/A TARGET STORES, and its agents, employees and/or
servants, the Plaintiff, BARBARA L. STAMM, was seriously and permanently injured, suffered
and will continue to suffer great pain of body and mind, was obliged and may continue to be
obliged in the future to expend monies for medical care and attention, was prevented and will
continue to be prevented from engaging in her normal activities, all to her damage in an amount
to be determined by the trier of fact.

SECOND CAUSE OF ACTION:
SAFE PLACE: TARGET CORPORATION D/B/A TARGET STORES

14, _ Re-allege and incorporate herein, as though more fully set forth, all the allegations
contained in paragraphs one (1) through thirteen (13) above, with the same force and effect.

15, That on or about the 30" day of August, 2017, and at all times material herein, the
Plaintiff, BARBARA L. STAMM, was a frequenter and a patron, as defined in Chapter 101,
Wisconsin Statutes, upon the Target Retail Store located at 1250 West Sunset Drive in the City
and County of Waukesha, State of Wisconsin 53189, that was owned, inspected, maintained
and/or operated by the Defendant, TARGET CORPORATION D/B/A TARGET STORES, when
the Plaintiff, BARBARA L. STAMM, slipped and subsequently fell on the negligently
maintained wet floor on the interior of the store, causing her to sustain severe and permanent

injuries.

10

Case 2:20-cv-00758 Filed 05/20/20 Page 10 of 14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 11 of 14

16. That the Defendant, TARGET CORPORATION D/B/A TARGET STORES,
individually and/or through their agents, servants and/or employees, were negligent and careless
and failed to properly inspect and/or maintain the Target Retail Store located at 1250 West
Sunset Drive in the City and County of Waukesha, ‘State of Wisconsin, causing an unreasonably
dangerous condition; and that as the owner and/or operator of said property the Defendant,
TARGET CORPORATION D/B/A TARGET STORES, had a duty to keep the property
maintained so as to render the same as safe as the nature of the premises will permit, to adopt and
use methods and processes reasonable and adequate to render the premises safe, and to properly
maintain and inspect the premises in question pursuant to the provisions of Chapter 101,
Wisconsin Statutes.

17. That the Defendant, TARGET CORPORATION D/B/A TARGET STORES,
individually and/or through their agents, employees and/or servants, breached said duty and also
failed to maintain the Target Retail store located at 1250 West Sunset Drive in the City and
County of Waukesha, State of Wisconsin 53189, so as to render said property as safe as the
nature of the premises would permit, in violation of Chapter 101, Wis. Stats.

18. That the Defendant, TARGET CORPORATION D/B/A TARGET STORES,
individually and/or through their agents, employees and/or servants, were negligent and careless
and failed to properly inspect and/or maintain the premises by failing to maintain the floors of
the interior of the store located at 1250 West Sunset Drive in the City and County of Waukesha,
State of Wisconsin 53189, causing an unreasonably dangerous condition.

19. That the Defendant, TARGET CORPORATION D/B/A TARGET STORES,

knew or in the exercise of reasonable care, should have known, that the premises was unsafe for

11

Case 2:20-cv-00758 Filed 05/20/20 Page 11 0f 14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 12 of 14

those lawfully on the property located at 1250 West Sunset Drive in the City and County of
Waukesha, State of Wisconsin 53189, and exposed such persons to unreasonable risks of injury.

20. That the safe-place violation by the Defendant, TARGET CORPORATION
D/B/A TARGET STORES, was the proximate cause of the incident and the resulting injuries to
the Plaintiff, BARBARA L. STAMM.

21. That as a direct result of the breach of duty by the Defendant, TARGET
CORPORATION D/B/A TARGET STORES, individually and/or through their agents,
employees and/or servants, the Plaintiff, BARBARA L. STAMM, was Seriously and
permanently injured, suffered and will continue to suffer great pain of body and mind, was
obliged and may be continue to be obliged in the future to expend monies for medical care and
attention, was prevented and will continue to be prevented from engaging in her normal
activities, all to her damage in an amount to be determined by the trier of fact.

THIRD CAUSE OF ACTION:
NEGLIGENCE OF DEF MAINTENANCE COMPANY

22. __Re-allege and incorporate herein, as though more fully set forth, all of the
allegations contained in paragraphs one (1) through twenty-one (21) above, with the same force
and effect.

23. That on or about the 30" day of August, 2017, the Plaintiff, BARBARA L.
STAMM, was lawfully at the Target Retail store located at 1250 West Sunset Drive in the City
and County of Waukesha, State of Wisconsin 53189 when she slipped and fell on the negligently
maintained floor on the interior of the store; that as the maintenance company contracted to
maintain the Target store located at 1250 West Sunset Drive in the City and County of

Waukesha, State of Wisconsin 53189, the Defendant, DEF MAINTENANCE COMPANY,

12

Case 2:20-cv-00758 Filed 05/20/20 Page 12 of 14 Document 1-1
Case 2020CV000632 Document7 Filed 04-27-2020 Page 13 of 14

assumed a duty of ordinary care owed to users of said store and that by failing to properly and
timely maintain and clean the floors, the Defendant, DEF MAINTENANCE COMPANY,
breached this duty.

24, That hat the negligence of the Defendant, DEF MAINTENANCE COMPANY,
was the proximate cause of the incident and resulting injuries sustained by the Plaintiff,
BARBARA L. STAMM.

25. That as a direct result of the actions or inactions and negligence of the Defendant,
DEF MAINTENANCE COMPANY, and its agents, employees and/or servants, the Plaintiff,
BARBARA L, STAMM, was seriously and permanently injured, suffered and will continue to
suffer great pain of body and mind, was obliged and may be continue to be obliged in the future
to expend monies for medical care and attention, suffered a loss of eamings, and was prevented
and will continue to be prevented from engaging in her normal activities, all to her damage in an
amount to be determined by the trier of fact.

WHEREFORE, the Plaintiff, BARBARA L. STAMM, demands judgment against the
Defendants, ACE AMERICAN INSURANCE COMPANY, TARGET CORPORATION D/B/A
TARGET STORES, ABC INSURANCE COMPANY and DEF MAINTENANCE COMPANY,
in an amount to be determined as follows:

1. On the First Cause of Action, on behalf of the Plaintiff, BARBARA L. STAMM,
in an amount to be determined by the trier of fact together with the pre-judgment and post-
judgment interest, costs, attorney fees and disbursements of this action;

2. On the Second Cause of Action, on behalf of the Plaintiff, BARBARA L.
STAMM, in an amount to be determined by the trier of fact together with the pre-judgment and

post-judgment interest, costs, attorney fees and disbursements of this action;

13

Case 2:20-cv-00758 Filed 05/20/20 Page 13 of 14 Document 1-1
Case 2020CV000632 Document 7 Filed 04-27-2020 Page 14 of 14

3. On the Third Cause of Action, on behalf of the Plaintiff, BARBARA L. STAMM,
in an amount to be determined by the trier of fact together with the pre-judgment and post-
judgment interest, costs, attorney fees and disbursements of this action;

4. That in the event of settlement or verdict in favor of the Plaintiff, BARBARA L.
STAMM, said Plaintiff demands judgment for an Order declaring Plaintiffs rights to such
settlement/verdict proceeds paramount to those of any subrogated party;

5. That in the event of any subrogated party’s failure to respond to this Complaint "
a timely manner, the Plaintiff, BARBARA L. STAMM, requests this Court to grant an Order
dismissing the subrogated party from this action and barring any claim for subrogation and/or
reimbursement, and barring the subrogated party from participating in any judgment or
settlement in this action.

6. Any other relief the Court deems just and equitable.

PLAINTIFF HEREBY DEMANDS THAT THE ABOVE-ENTITLED
BE TRIED BY A JURY OF TWELVE (12) PERSON

Dated at Milwaukee, Wisconsin this 27th day of April, 2020.

GRUBER LAW OFFICES, LLC
Attomeys for Plaintiff, Barbara L. Stamm

By:s/Nicholas L. Hermann _
Nicholas L. Hermann
SBN: 1082796
Patrick Ritter
State Bar No: 1092393
POST OFFICE ADDRESS:
100 East Wisconsin Avenue
Suite 2800
Milwaukee, Wisconsin 53202
Telephone: 414.276.6666

14

Case 2:20-cv-00758 Filed 05/20/20 Page 14 0f 14 Document 1-1
